DETAILED ACTION
Applicants arguments in the response filed 9/12/2022 is acknowledged and entered into the record.
Accordingly, Claim 44 has been previously withdrawn. Claims 58-64 and newly added claims 65-70 are pending and will be examined on the merits.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections Maintained - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 58-66 and 69-70 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paul and Nishiyama (WO2004/087735, published 10/14/2004) is maintained.
The claims are drawn to a method of screening a phage-displayed IgV library obtained from an organism without prior immunization with an antigen, wherein the antigen of said IgV is an amyloid protein or a superantigen other than gp120 and wherein said IgV comprises a nucleophilic site and catalyzes the hydrolysis of said antigen
Paul and Nishiyama teach improved methods for screening phage display libraries expressing catalytic antibodies. Paul and Nishiyama disclose that naturally occurring Abs can express proteolytic activities and isolation of specific covalent and catalytic Abs from the natural Ab repertoire expressed in patients with autoimmune disease. Paul and Nishiyama further disclose “the proteolytic activity of naturally occurring Abs is reported to derive heritable germline lines encoding serine protease-like nucleophilic sites.” They go on to teach catalytic Ab fragments from a phage display library are screened via administration of polypeptide covalently reactive analogs (pCRAs) of the invention to patients who are currently expressing catalytic antibodies in association with a medical disorder such as an autoimmune disease (lupus) or multiple myeloma. pCRAs are designed to specifically react with the antibodies present. Claim 13 of Paul and Nishiyama disclose several antigenic pCRAs including EGFR, CD4, β-amyloid peptide 1-40 or β-amyloid peptide 1-42. Paul and Nishiyama disclose pCRAs which include an amino acid side chain linked to an electrophilic group creating electrophilic analogs and are designed to contain a minimally immunogenic B cell epitope and are administered without adjuvant, so that they do not induce the synthesis of Abs. Paul and Nishiyama teach each and every limitation of the instant claims. 

Response to Amendment
Applicant's argue in the response filed 9/12/2022 that Paul et al. fail to teach or suggest using a library of IgV domains, rather Paul et al. utilized a library comprising an L chain or a library comprising single chain Fv (scFv). Applicants further state “the instant specification teaches that ‘unexpectedly, IgVs with rare IgVL2-t and IgVL-t’ structures expressed the greatest catalytic activity (page 22)’” “due to their unique structural scaffold” Applicants arguments are not commensurate in scope with the instant claims. The “rare” and “unique” structure of IgVL2’t and IgVL-t’ clearly contribute to the unexpected catalytic activity and therefore should be reflected in the instant claims. As recited on page 22 of the instant specification “IgVs with a single VL domain linked to non-natural polypeptides at the C terminus, e.g., short VH domain sequences containing large internal deletions (designated IgVL-t’ wherein t’ denotes the tag region encompassing the aberrant structure at the terminus the VL domain)”. Paul et al. teaches the scope of the amendment to claim 58 part (1) reciting a single IgV domain for example in claim 50 of Paul et al. reciting “single chain Fv fragments or light chains”. Applicants suggestion that the low level of catalytic activity by the structures taught by Paul et al. are not that of the instant invention and therefore do not anticipate the claims is not found persuasive. The instant claims do not recite any unexpected superiority required in catalytic activity specifically. Applicants are therefore arguing limitations not commensurate in scope with the instant claims, and Paul et al. still read on the amended scope of the instant claims. Applicant is invited to amend the claims to the exact structure of IgVL2’t and IgVL-t’ and including any unique sequences contributing to the unexpected and surprising results shown in the figures. The rejection of record is hereby maintained.

Conclusion
Claims 58-66 and 69-70 are rejected.
Claims 67-68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/
Primary Examiner, Art Unit 1643